Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1, 4 – 14, 17 – 18, and 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for transmitting a physical downlink shared channel after losing uplink synchronization. Each independent claim identifies the uniquely distinct features: 

	Regarding claim 1, a method comprising:
transmitting information indicating a first physical random access channel preamble used to indicate a hybrid automatic repeat request acknowledgment; 
transmitting a physical downlink control channel order;
transmitting a physical downlink shared channel transmission, wherein the physical downlink control channel order and at least a portion of the physical downlink shared channel transmission are transmitted after a remote unit loses an uplink synchronization and before the remote unit completes a physical random access channel procedure; and 
receiving feedback information corresponding to the physical downlink shared channel transmission, 
wherein the feedback information comprises the first physical random access channel preamble that indicates the hybrid automatic repeat request acknowledgment or a second physical random access channel preamble that indicates a hybrid automatic repeat request negative acknowledgement, and 
wherein the second physical random access channel preamble is: 
derived from the information indicating the first physical random access channel preamble.

Regarding claim 13, an apparatus comprising:
a transmitter that:
transmits information indicating a first physical random access channel preamble used to indicate a hybrid automatic repeat request acknowledgment;
transmits a physical downlink control channel order; and 
transmits a physical downlink shared channel transmission, wherein the physical downlink control channel order and at least a portion of the physical downlink shared channel transmission are transmitted after a remote unit loses an uplink synchronization and before the remote unit completes a physical random access channel procedure; and 
a receiver that receives feedback information corresponding to the physical downlink shared channel transmission, 
wherein the feedback information comprises the first physical random access channel preamble that indicates the hybrid automatic repeat request acknowledgment or a second physical random access channel preamble that indicates a hybrid automatic repeat request negative acknowledgement, and 
wherein the second physical random access channel preamble is: 
derived from the information indicating the first physical random access channel preamble.

Regarding claim 14, a method comprising:
receiving information indicating a first physical random access channel preamble used to indicate a hybrid automatic repeat request acknowledgment; 
receiving a physical downlink control channel order;
receiving a physical downlink shared channel transmission, wherein the physical downlink control channel order and at least a portion of the physical downlink shared channel transmission are received after a remote unit loses an uplink synchronization and before the remote unit completes a physical random access channel procedure; and
transmitting feedback information corresponding to the physical downlink shared channel transmission, 
wherein the feedback information comprises the first physical random access channel preamble that indicates the hybrid automatic repeat request acknowledgment or a second physical random access channel preamble that indicates a hybrid automatic repeat request negative acknowledgement, and 
wherein the second physical random access channel preamble is: 
derived from the information indicating the first physical random access channel preamble.

	Regarding claim 20, an apparatus comprising:
	a receiver that: receives information indicating a first physical random access channel preamble used to indicate a hybrid automatic repeat request acknowledgment;
receives a physical downlink control channel order; and 
receives a physical downlink shared channel transmission, wherein the physical downlink control channel order and at least a portion of the physical downlink shared channel transmission are received after a remote unit loses an uplink synchronization and before the remote unit completes a physical random access channel procedure; and 
a transmitter that transmits feedback information corresponding to the physical downlink shared channel transmission, 
wherein the feedback information comprises the first physical random access channel preamble that indicates the hybrid automatic repeat request acknowledgment or a second physical random access channel preamble that indicates a hybrid automatic repeat request negative acknowledgement, and 
wherein the second physical random access channel preamble is: 
derived from the information indicating the first physical random access channel preamble.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUVENA W LOO/Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473